DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-14 and 17-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/21, but the requirement was still deemed proper and previously made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 8, “based on externally monitored electrical activity” is inferentially including the externally monitored electrical activity and it cannot be determined if the external device is being positively recited or functionally recited.  In addition, to be “based on…” the activity, some element must first be set forth to provide that activity.  It is suggested to first state that the device “further comprises” an external device for monitoring electrical activity so the “determine…” function can be “based on” it. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102a2 as being anticipated by Shuros et al (2019/0126050).  Shuros discloses the use of a plurality of electrodes (e.g. figure 1, elements 112a and b, etc.) for pacing and sensing, where element 112A is located “in” the HIS region/septum (e.g. para. 48, etc., which is in the claimed triangle of Koch “region”).   Shuros also used mechanical sensors (e.g. paras. 107, 110, such as heart sound, pressure, etc.) and has an AH timing (the claimed AV pacing interval), from an Apace or Asense, to the pacing of the HIS region/septum (e.g. paras. 83, 106, etc., which also uses an AV interval as discussed in para. 83) where after the His/septum is paced, an electromechanical interval is sensed using the electrodes and/or mechanical sensor (e.g. para. 110, etc.) to adjust the AH timing to provide acceptable cardiac therapy (which is the claimed AV pacing interval, paras. 112, 111, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shuros et al.  Shuros discloses that the electrode is implanted in the HIS/septum and therefore would require a tissue piercing electrode.  In addition, Shuros states that the system can be a leadless pacemaker providing for both electrodes, therapy and sensing circuitry, motion detector, and controller (e.g. para. 49, etc.).  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the device and system as taught by Shuros, with the use of a tissue piercing electrode for the implantation into the septal wall and the system being a leadless device containing all the components, as is well known and common knowledge in the art (mpep 2144), to provide the predictable results of allowing the electrode to be easily implanted in the septal wall to directly stimulate the HIS/septal area and providing all of the elements in one leadless housing so the device can function on its own and/or not be tethered to a lead that is passed through the heart that can damage the heart or have lead related failure issues.
Claim 15 is rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shuros et al.  Shuros discloses the claimed invention and determining whether the AH interval captures the heart, and if it doesn’t, then the AH interval is adjusted, but does not specifically state that the AH interval is shortened.  As there are only two possibilities—either shortening or lengthening the interval—Shuros necessarily would not continually lengthen an interval if it continually does not capture the heart and would shorten the interval to find the best interval.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Shuros, with shortening the AH interval if the sensed electromechanical interval is not acceptable, as is well known and common knowledge in the art, since it would provide the predictable results of shortening the pacing interval to allow for capture of the heart and efficient pacing therapy to the patient.  In addition, it would be obvious to try and shorten the interval if the lengthening of the interval did not work.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shuros in view of Sheldon et al (2016/0129262).  Shuros discloses the claimed invention except for the determining of an atrial activation to contraction interval based on electrical activity indicating intrinsic atrial activation from the atrial electrode and mechanical activity indicating atrial contraction using the motion detector to determine the AV pacing interval.  Sheldon teaches determining an atrial activation to contraction interval based on electrical activity indicating intrinsic atrial activation from the atrial electrode and mechanical activity indicating atrial contraction using the motion detector to determine the AV pacing interval (e.g. paras. 31, 38, 56-58, 76, etc.) to better sense the atrial events to adjust the therapy to meet the patient’s needs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Shuros, with determining an atrial activation to contraction interval based on electrical activity indicating intrinsic atrial activation from the atrial electrode and mechanical activity indicating atrial contraction using the motion detector to determine the AV pacing interval, as taught by Sheldon, since it would provide the predictable results of better sensing of the atrial events to improve the therapy to meet the patient’s needs.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered.  In addition, the after-final amendment has been entered. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7/10/22